DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 15, and 17-29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-14, and 16 are cancelled.  Claim 15 is amended.

Response to Amendment
	The amendments filed on 19 Mar. 2021 have been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 


Applicants Arguments
	Applicants assert that based on the actual reduction to practice of the claimed invention using a hydrophilic PTFE filter type, a person of ordinary skill in the art would reasonably conclude that the Applicant had possession of the claimed invention.  The Examiner has failed to state any reason why a person of ordinary skilled in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 

Applicant's arguments filed 19 Mar. 2020 have been fully considered but they are not persuasive.  Instant claims 15 and 22 allow for any hydrophilic polytetrafluoroethylene filter but also require the any hydrophilic polytetrafluoroethylene to achieve specific results.  In the case of claim 15, the recovery of the fluripiridaz F 18 after passage though the filter must be greater than 90%.  In the case of claim 22, the retention of the flurpiridaz F 18 after passage through the filter must be less than 5%.  The specification as originally filed only teaches that Millix LG 13 mm with HDPE housing is capable of achieving the required results.  Different hydrophilic PTFE filters are expected to have different surface areas due to sizes and/or pore sizes.  The specification as originally filed at pg 9 also teaches that different filter parameters such as surface area can change the flurpiridaz F 18 retention.  The specification as originally filed does .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 15, and 17-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesati et al. (WO 2011/097649 A1; published 11 Aug. 2011), in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isot.; published 2007) for the reasons cited in the Office action filed on 21 Dec. 2020.

Applicants Arguments
	Applicants assert that Olbrich does not teach or suggest that a hydrophilic PTFE filter (instant claim 15) is suitable for filtering any type of 18F radiopharmaceutical.  Table 3 of the Olbrich publication teaches that a hydrophobic PTFE filter or a hydrophilic PVDF filter provide low adsorption of the 18F radiopharmaceutical.  In contrast, claim 15 is directed only to hydrophilic PTFE filters.  Olbrich teaches that only hydrophobic filters show a low amount of compound 1 adsorbed onto the filter material.  Olbrich would not have lead a person of ordinary skill to expect that the claimed hydrophilic filters would provide an equivalent result.  One of ordinary skill would not infer from this teaching that the claimed hydrophilic filters would enable reduced adsorption of any 18F radiopharmaceutical, let alone the specific radiopharmaceutical recited in claim 15.
	The Kalen reference describes the use of a hydrophilic fluoropore filter.  However, the fluoropore membrane matrices are hydrophobic PTFE filters.  It is in no way clear that Kalen uses a hydrophilic filter.  Kalen does not teach or suggest that its filter used is suitable for compositions comprising flurpiridaz F18, or that its filter is suitable for use with aqueous solutions of radiopharmaceuticals comprising 3-5 wt % ethanol.  The composition being filtered by Kalen comprises paclitaxel 18F in 100% ethanol.  The combination of Kalen and Olbrich would not produce predictable results.  The only teaching in Olbrich that relates to PTFE filters 
	Cesati does not teach hydrophilic PTFE filters or recovery of the 18F-bearing greater than 90%.  One of ordinary skill in the art when condidering the teachings of Cesati, Olbrich, and Kalen would not be motivated to use a hydrophilic PTFE filter to filter flurpiridaz F18 or an aqueous ethanol solution thereof and would not expect a hydrophilic PTFE filter to have low adsorption of the compound to filter material.  

Applicant's arguments filed 19 Mar. 2021 have been fully considered but they are not persuasive.  Cesati teaches a flurpiridaz F 18 formulation in an aqueous solution comprising < 5% ethanol and, at pg. 86, Cesati teaches that the sterile filtration with a PVDF sterilizing filter or other sterilizing filter.  Thus, Cesati teaches and motivates one of ordinary skill in the art to try other sterile filters for the filtration of the flurpiridaz formulation.  Olbrich teaches sterile filtration of 18F-labeled radiopharmaceuticals and Olbrich teaches that some 18F labeled radiopharmaceutical may adsorb to the filter during sterile filtration whereby resulting in reduced yield sterile filtration.  Olbrich tested several standard sterile filters used for sterile filtration of radiopharmaceuticals.  Such sterile filters are well-known in the art.  At pg. 17, Olbrich tested a PES hydrophobic, PTFE hydrophobic, cellulose acetate hydrophilic, and PVDF hydrophobic rendered hydrophilic filters. 
In view of Olbrich, it would have been obvious to a person of ordinary skill in the art to test the flurpiridaz F 18 formulation in Cesati with several sterile filters, such as the ones tested by Olbrich.  The flurpiridaz F 18 formulation in Cesati is structurally different from the compound 1 and 2 formulations in Olbrich and so the flurpiridaz F 18 in Cesati would have been expected to have a different adsorption profile than the compounds 1 and 2 in Olbrich.  A person of ordinary skill in the art would have understood that even though Olbrich teaches a preference for a PTFE hydrophobic filter for compound 1 and 2 formulations due to low adsorption, the 
At table 3, Olbrich teaches that the Millipore Millex 0.2 µm PVDF filter with hydrophobic material that was rendered hydrophilic resulted in the least adsorption onto the filter material.  A 97.3% analysis of assay in filtrate was observed for the Millipore Millex filter.  In contrast, a 96.5% was observed for the preferred PTFE filter.  In view of only Olbrich alone, it would have been obvious to test a PTFE filter rendered hydrophilic by surface modification because Olbrich teaches that hydrophilic surface modification can advantageously result in reduced adsorption onto the filter material.
Kalen teaches a standard filter used for the sterile filtration of 18F-labeled radiopharmaceuticals.  At pg. 698, Kalen states “Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter”.  Therefore, there is a clear teaching, suggestion, and motivation in Kalen to use a Millex LG hydrophilic PTFE filter for the filtration of an 18F labeled radiopharmaceutical.  Instant claims 15 and 22 only require a hydrophilic PTFE filter.  In addition, note that Millex-LG filter in Kalen appears to be the same filter used at table 1 in the instant specification.  It would have been obvious to a person of ordinary skill in the art to test the flurpiridaz F 18 formulation in Cesati with the hydrophilic PTFE filter motivated by Kalen and Olbrich because it would have been expected to advantageously enable reduced adsorption of the flurpiridaz F 18 onto the filter and/or advantageously and/or results equivalent method using an equivalent filter suitable for use with 18F bearing radiopharmaceuticals. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Applicants Arguments
	Applicants assert that Olbrich does not teach or suggest that hydrophilic PTFE filters are suitable for filtering radiopharmaceuticals, and in fact teaches that only hydrophobic filters demonstrate low adsorption of radiopharmaceuticals.  Even if Kalen did teach a hydrophilic PTFE filter, Kalen would still fail to teach that they are suitable for filtering flurpiridaz F18 or aqueous solutions comprising radiopharmaceuticals.

Applicant's arguments filed 19 Mar. 2021 have been fully considered but they are not persuasive. Claims 1-15 of U.S. Patent No. 10,568,978 B2 claim a method of passing flurpiridaz F 18 through a hydrophilic regenerated cellulose filter the composition comprising the flurpiridaz F 18 is an aqueous solution comprising 3-5% ethanol.  The teachings and statements of Kalen and Olbrich are discussed above.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the hydrophilic regenerated cellulose filter in claims 1-15 of U.S. Patent No. 10,568,978 B2 with a hydrophilic PTFE filter as taught by Olbrich and Kalen because it would have been expected to advantageously enable reduced adsorption of the flurpiridaz F 18 onto the filter and/or advantageously and/or results equivalent method using an equivalent filter suitable for use with 18F bearing radiopharmaceuticals.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618